UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1868


FELISA L. ARTIS,

                    Plaintiff - Appellant,

             v.

DEPARTMENT OF THE NAVY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:18-cv-00185-RGD-DEM)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Felisa L. Artis, Appellant Pro Se. Joel Eric Wilson, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Felisa L. Artis appeals the district court’s order dismissing without prejudice her

medical malpractice action for failure to prosecute, pursuant to Fed. R. Civ. P. 41(b). * On

appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R.

34(b). Because Artis’ informal brief does not challenge the basis for the district court’s

disposition, Artis has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
         We have jurisdiction over this appeal under Goode v. Cent. Va. Legal Aid Soc’y,
Inc., 807 F.3d 619, 624 (4th Cir. 2015), because the district court dismissed the complaint
“for procedural reasons unrelated to the contents of the pleadings.”

                                             2